Examiner's Amendment/Comment

An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Multiple Embodiments
This application discloses the following embodiments:
Embodiment 1, Figs. 1.1-1.10; directed to a foldable walking aid apparatus with four wheels arranged two to a side, each side joined to the other by a rectangular folding seat with folding x-braces beneath, each side with a curved handle and hand grip with hand brake arranged at the end of a diagonal strut raised above the seat.
Embodiment 2, Figs. 2.1-2.10; directed to the design of Embodiment 1 with the seat being slightly wider, the seat arranged higher over the wheel base, and the handle struts being slightly taller.
Embodiment 3, Figs. 3.1-3.10; directed to the design of Embodiment 2 with the seat arranged higher over the wheel base, and the handle struts being slightly taller.
Embodiment 4, Figs. 4.1-4.10; directed to the design of Embodiment 3 the seat arranged higher over the wheel base, and the handle struts being slightly taller.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same in that the only differences are small changes in the overall width of the seat (and therefor the article overall) and small differences in the overall height of the handles. These differences between the appearances of the embodiments are considered minor and patentably indistinct. Accordingly, they are deemed to be obvious variations and are therefore being retained and examined in the same application. 

Specification
For clarity of the claim, the examiner has amended the specification by replacing the descriptions of the reproductions in their entirety, including the description immediately preceding the claim, to read:
--	Fig. 1.1 is a perspective view of a foldable walking aid apparatus in an unfolded, deployed configuration;
	Fig. 1.2 is a front view thereof;
	Fig. 1.3 is a back view thereof;
	Fig. 1.4 is a left view thereof;
	Fig. 1.5 is a right view thereof;
	Fig. 1.6 is a top view thereof;
	Fig. 1.7 is a bottom view thereof;
	Fig. 1.8 is a perspective view of the foldable walking aid apparatus of Fig. 1.1 shown in a folded configuration;
	Fig. 1.9 is a front view thereof;
	Fig. 1.10 is a left view thereof;
	Fig. 2.1 is a perspective view of a second embodiment of a foldable walking aid apparatus in an unfolded, deployed configuration;
Fig. 2.2 is a front view thereof;
	Fig. 2.3 is a back view thereof;
	Fig. 2.4 is a left view thereof;
	Fig. 2.5 is a right view thereof;
	Fig. 2.6 is a top view thereof;
	Fig. 2.7 is a bottom view thereof;
	Fig. 2.8 is a perspective view of the foldable walking aid apparatus of Fig. 2.1 shown in a folded configuration;
	Fig. 2.9 is a front view thereof;
	Fig. 2.10 is a left view thereof;
	Fig. 3.1 is a perspective view of a third embodiment of a foldable walking aid apparatus in an unfolded, deployed configuration;
Fig. 3.2 is a front view thereof;
	Fig. 3.3 is a back view thereof;
	Fig. 3.4 is a left view thereof;
	Fig. 3.5 is a right view thereof;
	Fig. 3.6 is a top view thereof;
	Fig. 3.7 is a bottom view thereof;
	Fig. 3.8 is a perspective view of the foldable walking aid apparatus of Fig. 3.1 shown in a folded configuration;
	Fig. 3.9 is a front view thereof;
	Fig. 3.10 is a left view thereof;
	Fig. 4.1 is a perspective view of a fourth embodiment of a foldable walking aid apparatus in an unfolded, deployed configuration;
Fig. 4.2 is a front view thereof;
	Fig. 4.3 is a back view thereof;
	Fig. 4.4 is a left view thereof;
	Fig. 4.5 is a right view thereof;
	Fig. 4.6 is a top view thereof;
	Fig. 4.7 is a bottom view thereof;
	Fig. 4.8 is a perspective view of the foldable walking aid apparatus of Fig. 4.1 shown in a folded configuration;
	Fig. 4.9 is a front view thereof;
	Fig. 4.10 is a left view thereof.
	In all views cables connecting brake handles to associated brake pad arrangements of the foldable walking aid apparatus are not shown and therefore form no part of the claimed design. --
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at joseph.kukella@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
In conclusion this application stands in condition for allowance.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.

May 21, 2021
/George D. Kirschbaum/Primary Examiner, Art Unit 2922                                                                                                                                                                                                        
/J.K./